Exhibit 10.26
REVANCE THERAPEUTICS, INC.
2017 MANAGEMENT BONUS PROGRAM
On January 26, 2017, the Compensation Committee of the Board of Directors of
Revance Therapeutics, Inc. (the “Company”) approved the Company’s 2017 corporate
objectives, weighted for purposes of determining bonuses, if any, for the
Company’s executive officers with respect to performance for fiscal year 2017
(the “2017 Bonus Program”).
The 2017 Bonus Program is designed to reward, through the payment of annual cash
bonuses, the Company’s executive officers for the Company’s performance in
meeting key corporate objectives and for individual performance in meeting
specified corporate goals for the year.
The Company’s 2017 corporate goals include the achievement of clinical
development milestones for RT002 injectable for the treatment of glabellar
(frown) lines, cervical dystonia, and plantar fasciitis (80% weighting),
achievement of specified financial objectives (10% weighting), and achievement
of objectives related to commercialization readiness (10% weighting), as well as
a stretch goal of achieving other research-related milestones (15% weighting).
The cash bonus for L. Daniel Browne will be based on the achievement of the 2017
corporate goals (100% weighting). The cash bonus for Lauren P. Silvernail and
Abhay Joshi, Ph.D. will be based on the achievement of the 2017 corporate goals
(75% weighting) and his or her individual performance goals (25% weighting). The
executive officers’ actual bonuses for fiscal year 2017 may exceed 100% of his
or her 2017 target bonus percentage in the event performance exceeds the
predetermined goals and/or upon the achievement of other specified goals
relating to clinical development.
Payment of bonuses to the Company’s executive officers under the 2017 Bonus
Program and the actual amount of such bonus, if any, are within the discretion
of the Compensation Committee. The actual bonus awarded, if any, may be more or
less than each executive’s annual target bonus.



